COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
AIRLINE INTERNATIONAL
LUGGAGE,          )
INC., et al.,                                                           )             
No.  08-02-00503-CV
                                                                              )
Appellants,                         )                   Appeal from the
                                                                              )
v.                                                                           )           
County Court at Law #7
                                                                              )
EL
PASO CENTRAL APPRAISAL DISTRICT   )          
of El Paso County, Texas
and EL PASO APPRAISAL
REVIEW BOARD,. )
                                                                              )               
(TC# 2000TX863)
Appellees.                          )
 
 
MEMORANDUM   OPINION
 
Pending before the
Court is Appellees= motion
to dismiss this appeal for want of jurisdiction.  Appellants attempt to appeal from a summary
judgment rendered on August 2, 2002. 
Appellants filed a timely motion for new trial on August 30, 2002.  Appellants=
notice of appeal was filed on November 8, 2002. 
See Tex.R.App.P.
26.1(a).
When an appellant
has filed a timely motion for new trial, motion to modify the judgment, motion
to reinstate, or request for findings of fact and conclusion of law, the notice
of appeal must be filed within ninety days after the date the judgment is
signed.  See Tex.R.App.P. 26.1(a).




In this case,
Appellants= notice
of appeal was not filed within ninety days after the judgment was signed.  Thus, Appellants=
notice of appeal was not filed timely.  A
motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal beyond the time allowed by Rule 26.1,
but within the fifteen-day grace period provided by Rule 26.3 for filing a
motion for extension of time.  See
Verburgt v. Dorner, 959 S.W.2d 615, 617-18 (Tex. 1997)(construing the
predecessor to Rule 26).  However, the
appellant must offer a reasonable explanation for failing to file the notice of
appeal in a timely manner.  See Tex.R.App.P. 26.3, 10.5(b)(1)(C); Verburgt,
959 S.W.2d at 617-18.  Even though
Appellants filed a notice of appeal within the fifteen-day grace period, they
failed to file a motion for extension of time or to reasonably explain the need
for an extension of time to file the notice. 
See Tex.R.App.P
26.3.
Because Appellants
failed to file a timely notice of appeal and did not provide an explanation for
needing an extension of time, we have no jurisdiction over this appeal.  Appellants have failed to respond to
Appellees= motion
to dismiss.  Therefore, we grant
Appellees= motion
and dismiss this appeal pursuant to Tex.R.App.P.
42.3(a).
 
 
 
January
16, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.